Case 3:20-cv-11272-RHC-APP ECF No. 28, PageID.811 Filed 04/15/21 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


DWAYNE SEALS,

       Plaintiff,

v.                                                      Case No. 20-11272

WAYNE COUNTY and WAYNE
COUNTY EMPLOYEES’
RETIREMENT SYSTEM, and
ROBERT GRDEN, in his individual
Capacity,

       Defendants.
                                               /

OPINION AND ORDER DENYING PLAINTIFF’S MOTION FOR RECONSIDERATION

       On March 25, 2021, the court issued an opinion and order dismissing Plaintiff’s

state law claims without prejudice. (ECF No. 25.) In the present motion, Dwayne Seals

seeks reconsideration of the court’s March 2021 ruling. (See ECF No. 27.) Plaintiff

argues that the state law claims should not be dismissed because no circuit judge in

Wayne County would be able to consider his case impartially. The court does not hold

hearings on motions for reconsideration. See E.D. Mich. LR 7.1(h)(2). For the reasons

explained below, the court will deny the motion.

                                         I. DISCUSSION

       To prevail on a motion for reconsideration, Plaintiff “must not only demonstrate a

palpable defect by which the Court and the parties and other persons entitled to be

heard on the motion have been misled but also show that correcting the defect will

result in a different disposition of the case.” E.D. Mich. LR 7.1(h)(3); see also Indah v.

U.S. Sec. & Exch. Comm’n, 661 F.3d 914, 924 (6th Cir. 2011) (explaining that a motion
Case 3:20-cv-11272-RHC-APP ECF No. 28, PageID.812 Filed 04/15/21 Page 2 of 3




for reconsideration in the Eastern District of Michigan requires “the movant [to] show

both that there is a palpable defect in the opinion and that correcting the defect will

result in a different disposition of the case”). “A ‘palpable defect’ is a defect which is

obvious, clear, unmistakable, manifest, or plain.” Hawkins v. Genesys Health Systems,

704 F. Supp. 2d 688, 709 (E.D. Mich. 2010) (Borman, J.) (quoting Ososki v. St. Paul

Surplus Lines Ins. Co., 162 F. Supp. 2d 714, 718 (E.D. Mich. 2001) (Lawson, J.)).

       Plaintiff argues that the court failed to properly weigh the “issues of judicial

economy, convenience, and fairness” when declining to exercise supplemental

jurisdiction and dismissing Plaintiff’s state law claims without prejudice. (ECF No. 27,

PageID.808.) Specifically, he argues that the entire bench of Wayne County’s Third

Circuit Court would need to recuse itself from his case because the judges are

employees of Defendant Wayne County and all receive benefits from Defendant Wayne

County Employees’ Retirement System. (Id., PageID.809.) Plaintiff argues that he will

either have his claims adjudicated by a biased judge or experience significant delay

before an impartial judge can be found. (Id.)

       Plaintiff’s argument does not persuade. No case law indicates that this court

should consider the potential recusal of state court judges as a factor when weighing

the dismissal of a state law claim. No palpable defect in the opinion is shown thereby.

       Plaintiff’s line of argument is on its own terms unavailing. First, it is not self-

evident that all judges in Wayne County would necessarily need to recuse. Recusal is

generally left to the discretion of an individual presiding judge; this court offers no view

as to its necessity in this case. As Plaintiff acknowledges, the Michigan Court Rules


                                               2
Case 3:20-cv-11272-RHC-APP ECF No. 28, PageID.813 Filed 04/15/21 Page 3 of 3




contain a robust provision governing when a Michigan judge should be disqualified from

a case. See MCR 2.003. The court is confident that Michigan’s judges are capable of

abiding by these rules, thereby assuring Plaintiff an unbiased arbiter. Even assuming,

arguendo, that all Wayne County judges were required to disqualify themselves from a

case, the court is confident that Plaintiff’s claims could and would be efficiently assigned

to an impartial judge from another county.

                                                               II. CONCLUSION

            Plaintiff has not demonstrated any palpable defect in the court’s discretionary

decision to dismiss Plaintiff’s state law claims without prejudice.

            Accordingly, IT IS ORDERED that Plaintiff’s motion for reconsideration (ECF No.

27) is DENIED.

                                                                         s/Robert H. Cleland
                                                                         ROBERT H. CLELAND
                                                                         UNITED STATES DISTRICT JUDGE

Dated: April 15, 2021

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, April 15, 2021, by electronic and/or ordinary mail.

                                                                         s/ Lisa Bartlett for Lisa Wagner
                                                                         Case Manager and Deputy Clerk
                                                                         (810) 292-6522



S:\Cleland\Cleland\AAB\Opinions and Orders\Civil\20-11272.SEALS.MotionForReconsideration.AAB.RHC.docx




                                                                              3
